Citation Nr: 1744652	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  16-41 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $592.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from February 1951 to January 1953 with service in Korea. He is the recipient of the Korean Service Medal with three Bronze Service Stars. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2012 overpayment letter issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2013, the Committee on Waivers and Compromises at the Philadelphia, Pennsylvania RO made a determination denying the Veteran's request to waive his debt. The Veteran appealed that decision, and the matter is currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran received dependency benefits to which he was not entitled for June and July 2012.

2. The Veteran is without fault in the creation of the overpayment. The Veteran timely notified VA of his wife's death twice in May 2012. There was no fraud, misrepresentation, or bad faith on the part of the Veteran. 

3. VA was at fault in the creation of an overpayment. To the extent an overpayment of dependency benefits was established in the amount of $592.00, VA did not timely take proper action to reduce the Veteran's benefit.





CONCLUSION OF LAW

Recovery of the not properly-created compensation overpayment indebtedness of $592.00 is against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran requests a waiver of the recovery of the overpayment of VA compensation benefits in the amount of $592.00. As a preliminary matter, in a claim for waiver of recovery of overpayment, if a veteran challenges the validity of the debt, that issue must be adjudicated by the agency of original jurisdiction (AOJ). See Schaper v. Derwinski, 1 Vet. App. 430 (1991). In this case, the Veteran acknowledges that his wife died in May 2012, that he notified VA in May 2012, and that he received overpayment in the amount of $592.00. Thus, the Board finds that his contention essentially goes to the elements of the balancing of faults and serves to mitigate the Veteran's fault.   

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist:  (1) Fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302. If there is not a finding of fraud, misrepresentation, or bad faith, then it must be determined whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965. If the recovery is found to be against equity and good conscience, then recovery of overpayment may be waived. 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights. 38 C.F.R. § 1.965(a). The decision reached should not be unduly favorable or adverse to either side. Id. The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. Id. In making this determination, the following elements will be considered:

"(1) Fault of debtor. Where actions of the debtor contribute to creation of the debt.
(2) Balancing of faults. Weighing fault of the debtor against VA fault.
(3) Undue hardship. Whether collection would deprive debtor or family of basic necessities.
(4) Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.
(5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor.
(6) Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation." Id. 

In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must and has considered all of these specifically enumerated elements. 

Here, the Board finds that the Veteran is without fault in the creation of the overpayment. The Veteran's wife died May 3, 2012. On May 11, 2012 and May 17, 2012, the Veteran through his representative notified VA via letter of his wife's death.  The first letter dated May 11, 2012, is date stamped by the RO in St. Petersburg, Florida as received as of May 11, 2012. The second letter dated May 17, 2012, is date stamped by the RO in St. Petersburg, Florida as received as of May 17, 2012. VA was twice timely notified of the Veteran's wife's death and failed to take action. The Board finds that it would not be in equity or good conscience to recover 

the overpayment created at no fault of the Veteran. Accordingly, the claim for entitlement to a waiver of recovery of overpayment of VA compensation benefits in the amount of $592.00 must be granted.


ORDER

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $592.00 is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


